United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Desoto, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1793
Issued: February 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 1, 2011 appellant filed a timely appeal from a May 25, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury to her feet in the performance of duty.
FACTUAL HISTORY
On February 17, 2011 appellant, then a 54-year-old clerk, filed an occupational disease
claim alleging that she developed pain in the bottom of both feet as a result of employment
activities for the past 30 years, which required her to walk and stand on concrete. In a

1

5 U.S.C. § 8101 et seq.

February 12, 2011 statement, she indicated that she had unsuccessfully tried to alleviate the pain
herself by wearing different types of shoes.
The record contains an undated position description for a clerk-stenographer and a
November 30, 1997 position description for a data collection technologist.
On March 7, 2011 OWCP requested additional evidence, including a comprehensive
medical report containing a diagnosis, description of symptoms, the results of examinations and
tests and medical rationale explaining how her diagnosed condition was causally related to
specific factors of her employment.
On February 25, 2011 Tammie Turner, a health and resource management specialist for
the employing establishment, controverted appellant’s claim. She stated that appellant’s position
was sedentary, as indicated in her position description and that the clerk position did not require
a lot of walking. Ms. Turner contended that, as appellant had failed to submit any medical
evidence, she did not establish a causal relationship between factors of employment and her
claimed medical condition.
By decision dated May 25, 2011, OWCP denied appellant’s claim. It found that the
evidence supported that the incidents occurred as alleged, but denied the claim on the grounds
that there was no medical evidence establishing that she sustained a diagnosed condition as a
result of established employment activities.2
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.3 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on whether there is a causal relationship between the employee’s diagnosed
condition and the compensable employment factors. The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the

2

Subsequent to the May 25, 2011 OWCP decision, additional documents were associated with the file. The
Board’s jurisdiction is limited to the evidence that was before OWCP at the time it issued its final decision. See 20
C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

relationship between the diagnosed condition and the specific employment factors identified by
the employee.4
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.5
ANALYSIS
OWCP accepted that appellant was a federal employee, that she timely filed her claim for
compensation benefits and that the workplace events occurred as alleged. The issue, therefore, is
whether she has submitted sufficient medical evidence to establish that the employment activities
caused an injury. Appellant submitted no medical evidence in support of her claim prior to the
May 25, 2011 decision. Therefore, she failed to establish a prima facie claim for compensation.6
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between her claimed condition and her
employment.7 To establish causal relationship, appellant must submit a medical report in which
the physician reviews those factors of employment identified by her as causing her condition
and, taking into consideration findings upon examination and her medical history, explains how
these employment factors caused or aggravated any diagnosed condition.8 She failed to submit
such evidence and, therefore, failed to satisfy her burden of proof. The Board finds that OWCP
properly denied her claim for benefits under FECA.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an injury in the performance of duty.

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

6

See Donald W. Wenzel, 56 ECAB 390 (2005).

7

Patricia J. Glenn, 53 ECAB 159 (2001).

8

Robert Broome, 55 ECAB 339 (2009).

3

ORDER
IT IS HEREBY ORDERED THAT the May 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

